653 N.W.2d 869 (2002)
2002 ND 195
Danielle GREYBULL, Plaintiff and Appellant
v.
Harold HARLAN, Defendant and Appellee.
No. 20020204.
Supreme Court of North Dakota.
December 6, 2002.
Danielle Greybull, pro se, Jamestown, submitted on brief.
Harold Harlan, pro se, c/o UTTC, Bismarck, no appearance.
PER CURIAM.
[¶ 1] Danielle Greybull appeals from the trial court's denial of her motion to reduce child support payments. We summarily affirm the trial court's judgment under Rule 35.1(a)(7), N.D.R.App.P. Ramsey County Social Servs. Bd. v. Kamara, 2002 ND 192, 653 N.W.2d 693.
[¶ 2] VANDEWALLE, C.J., and NEUMANN, KAPSNER, MARING, and ALLAN L. SCHMALENBERGER, District Judge, concur.
[¶ 3] The Honorable ALLAN L. SCHMALENBERGER, District Judge, sitting in place of SANDSTROM, J., disqualified.